UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DANTE MORRIS,                        )
                                     )
               Petitioner,           )
                                     )
            v.                       ) Civ. Action No. 11-0549 (ESH)
                                     )
FEDERAL ACQUISITION                  )
POLICY DIVISION,                     )
                                     )
               Respondent.           )
____________________________________)

                                         MEMORANDUM

        Petitioner, a prisoner at the Federal Correctional Institution in Fort Dix, New Jersey,

seeks a writ of habeas corpus, but he has named the wrong respondent and has filed in the wrong

court. “The writ[] or order to show cause [why the writ should not be granted] shall be directed

to the person having custody of the person detained.” 28 U.S.C. § 2243. Furthermore, "a district

court may not entertain a habeas petition involving present physical custody unless the

respondent custodian is within its territorial jurisdiction.” Stokes v. U.S. Parole Comm’n, 374

F.3d 1235, 1239 (D.C. Cir. 2004); see Rooney v. Sec’y of Army, 405 F.3d 1029, 1032 (D.C. Cir.

2005) (habeas “jurisdiction is proper only in the district in which the immediate . . . custodian is

located") (internal citations and quotation marks omitted).

        The Federal Acquisition Policy Division is not a proper habeas respondent, and

petitioner’s recourse lies, if at all, in the United States District Court for the District of New

Jersey. Accordingly, this action will be dismissed. A separate order accompanies this

Memorandum.

                                                                    /s/
                                                        ELLEN SEGAL HUVELLE
DATE: March 21, 2011                                    United States District Judge